DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Said Broome at 571-272-2931 if you have any questions regarding this correspondence and/or replying.  If you cannot reach Examiner Broome, please leave a voicemail and your call will be returned within 1 business day.

Drawings
The drawings, Figs. 1-6, are objected to because the drawings were not made by a process which would give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a 
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. Appropriate correction to the Specification is required. These guidelines are suggested for the applicant’s use for the corrections to the Specification.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.) 
A substitute specification is required pursuant to 37 CFR 1.125(a) because the specification is not provided in the proper arrangement provided above.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Appropriate correction is required.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract of the disclosure is objected to because the abstract is not written in narrative form and provides more than 150 words in length. Correction is required.  See MPEP § 608.01(b). Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 recite the limitation “The Double Sided Art Stylus Gaming Wand…”. However, there is insufficient antecedent basis for this limitation in claims 1-20. Appropriate correction is required. For example, the following amendment would be appropriate to correct the antecedent basis rejection: “A Double Sided Art Stylus Gaming Wand…“. Appropriate correction is required.
In claims 1 and 2, the use of the term “Mylar”, which is a trade name or a mark used in commerce, has not been noted as a trade name or mark in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, and include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-18 and 20 each recite the indefinite phrases “invention’s addendums”, claim 4 recites: “thickness/sizes from 0 to 31” without a specific scale or measurement for the values 0 to 31, claims 5 and 18 each recite “sides of its entitlement” and claim 20 recites “no smoke, no mirrors”, however claims 1-20 fail to clearly define these indefinite phrases within the claimed limitations. Appropriate correction is required.
Claims 3, 4, 8, 9 and 16 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 3 are narrative in form and replete with the following inappropriate language:
Claim 3: “…the most common sizes in use are around: 5 %", 9 %", and 12" inches; although the bamboo is cut at 4", 9", and 11 "inches, the non-scratch ends/tips (1/4" of an inch to 1" inch in length) fill in the rest of the form of the invention…“.
Claim 4: “…which includes any size frame that can be made of various materials also, as well, and all of its light weight addendums like metal rod gage thickness/sizes from 0 to 31, carbon string with carbon resin to make with sturdiness, or hardness of the base inside that the metallized tape wraps around…“.
Claim 8: “…Artists need more arm and elbow room…”.
Claim 9: “…you don’t easily misplace it…”.
Claim 16: “…Not a struggle to use…”.
These recited structures which go to make up the device must be clearly and positively specified in claims. The structure must be organized and correlated in such a manner as to present a complete operative device. Claims 1-20 must be in one sentence form only. Note the format of the claims in the patents cited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machal (“Plug in and touch”).
Regarding claim 5, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), works on both sides of its entitlement (sec. 2 3rd para. lines 4-11 and Fig. 10); no matter how you pick the Wand up, it's ready to use (sec. 2 3rd para. lines 4-11); and all of the 5invention's addendums (Fig. 10).  
Regarding claim 6, Machal discloses strength to activate any touchscreen surface device like: iPhone, iPad, Smartphone, or Tablet menu's, Apps, and keyboard to type with the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.) (sec. 2 3rd para. lines 4-11); and all of the invention's addendums (Fig. 10).  
Regarding claim 7, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), helps the touchscreen pick up the input/output frequency to activate the touchscreen sensor which is the radio-frequency identification sensors and senders touch sensitivity, and all of the invention's addendums (sec. 2 3rd para. lines 4-11 and sec. 3.2 4th para. lines 1-3).  
Regarding claim 9, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), has a metallic shine so you don't easily misplace it (real easy to find); and all of the invention's addendums (sec. 3.2 3rd para. lines 1-9, in which the touch screen device is a smartphone or other metallic device commonly known in the art).  
Regarding claim 11, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), activates input and output touchscreen sensors on device surfaces with radio frequency identification sensors and senders that detect the screen normality layered on the top of an electric visual display of an information processing system, and all of the invention's addendums (sec. 3.2 3rd para. lines 1-9).  
Regarding claim 612, Machal discloses the Double Sided Art Stylus Gaming Wand is conductive enough to replace anyone's finger on any touchscreen device, and all of the invention's addendums (sec. 2 3rd para. lines 4-11 and Fig. 10).  
Regarding claim 13, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), is a multi-touch receptor, controller-based firmware, input hardware, and all of the invention's addendums (sec. 2 3rd para. lines 4-11 and Fig. 10).  
Regarding claim 14, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), detects the 2 thin flexible metallic layers with an electric current flowing through a small gap (sec. 3.2 3rd para. lines 1-9, wherein the touch screen surface is a touchscreen display commonly known in the art such as an iPhone which contains the electric current and flexible metallic layers commonly known in the art); when you tap, type, and/or swipe the top flexible layer of the screen, the D.S.A.S.G.W. pushes down on, and touches the bottom layer, and interrupting the current flow (sec. 3.2 3rd para. lines 1-9); just tap, type, and/or swipe on any touchscreen device (sec. 3.2 3rd para. lines 1-9); and all of the invention's addendums (Fig. 10).  
Regarding claim 15, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), commands on screen details by tapping, typing, and/or swiping (sec. 2 3rd para. lines 4-11); and all of the invention's addendums (Fig. 10).  
Regarding claim 16, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), is 99% biodegradable, which makes it environmentally friendly, environmentally safe, and light weight (Not a struggle to use), so light weight that it's lighter than a pen, or pencil, and all of the invention's addendums (sec. 4.1 1st para. line 1 - 2nd para. line 3).  
Regarding claim 17, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), is my versions of what is called the Stylus (tech slang); and all of the invention's addendums (sec. 4.1 1st para. lines 1-4).  
Regarding claim 18, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), works on both sides of its entitlement (Fig. 10); no matter how you pick the wand up it's ready to use (Fig. 10); and all of the invention's addendums (sec. 4.1 1st para. lines 1-4).  
Regarding claim 19, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), is completely safe to use if you Do Not stick the Gaming Wand in your ears, mouth, up your nose, in your eyes, up your innards, and/or et cetera (sec. 5.6 1st para. lines 1-3).  
Regarding claim 20, Machal discloses the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), requires: no batteries, 7no syncing, no smoke, no mirrors, no plugs, no cords, no Bluetooth connection, no Wi-Fi connection, and et cetera (Figs. 10&11); and all of the invention's addendums (Fig. 10&11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Machal (“Plug in and touch”) in view of Varveris (US Patent 6,249,277).
Regarding claim 1, Machal teaches the Double Sided Art Stylus Gaming Wand comprising of a bamboo frame (sec. 4.1 1st para. lines 1-4); and all its addendums to create input hardware for the vast technology world of touchscreen and key surfaces (sec. 4.2 4th para. lines 1-2); and all of the invention’s addendums (Fig. 10). However, Machal fails to teach Mylar tape/skin wrapped around the bamboo. Varveris teaches Mylar tape/skin wrapped (col. 2 lines 15-39, in which the stylus is wrapped using any type of different materials, therefore any Velcro or tape material could be used to be strapped around the stylus) around the bamboo (col. 1 lines 19-24, in which the stylus is comprised of a simple wood, therefore any simple wood could be used including bamboo). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Machal with the wrapped stylus of Varveris because this combination would enhance the comfortability of the stylus during user input and interaction through providing a more comfortable wrapped wooden stylus.
Regarding claim 2, Machal teaches the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), the Wand (Fig. 10), is made of 2 simple items: bamboo, and Mylar tape/skin; in which the Mylar tape/skin is wrapped around the bamboo to make its form, and all of the invention's addendums. However, Machal fails to teach Mylar tape/skin; in which the Mylar tape/skin is wrapped around the bamboo to make its form. Varveris teaches Mylar tape/skin (col. 2 lines 15-39); in which the Mylar tape/skin is wrapped around the bamboo to make its form (col. 1 lines 19-24). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Machal with the wrapped stylus of Varveris because this combination would enhance the comfortability of the stylus during user input and interaction through providing a more comfortable wrapped wooden stylus.
Regarding claim 3, Machal teaches the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.) sizes are from 1" (inch) to 5' (feet) to be reasonable; the most common sizes in use are around: 5 %", 9 %", and 12" inches (Fig. 10, in which the stylus wand is clearly sized between 1 inch to 5 feet); although the bamboo is cut at 4", 9", and 11 "inches (Fig. 10, in which the stylus wand is clearly sized between 1 inch to 5 feet which would include 4 inches or 9 inches, etc.), and all of the invention's addendums. However, Machal fails to teach non-scratch ends/tips (1/4" of an inch to 1" inch in length) fill in the rest of the form of the invention. Varveris teaches non-scratch ends/tips (1/4" of an inch to 1" inch in length) fill in the rest of the form of the invention (col. 2 lines 15-39). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Machal with the wrapped stylus of Varveris because this combination would enhance the comfortability of the stylus during user input and interaction through providing a more comfortable wrapped wooden stylus.
Regarding claim 4, Machal teaches the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.), uses bamboo rods that are very strong wood, and light weight (sec. 4.1 1st para. lines 1-4 and sec. 5.6 1st para. lines 1-3); which includes any size frame that can be made of various materials also, as well, and all of its light weight addendums like metal rod gage thickness/sizes from 0 to 31, carbon string with carbon resin to make with sturdiness, or hardness of the base inside that (sec. 4.1 1st para. lines 1-4 and sec. 5.6 1st para. lines 1-3); and all of the invention's addendums (Fig. 10). However, Machal fails to teach the metallized tape wraps around. Varveris teaches the metallized tape wraps around (col. 2 lines 15-39). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Machal with the wrapped stylus of Varveris because this combination would enhance the comfortability of the stylus during user input and interaction through providing a more comfortable wrapped wooden stylus.
Regarding claim 8, Machal teaches the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.)(Fig. 10), has scratch proof tips, or ends which perform on a touchscreen surface, and all of the invention's addendums (sec. 4.1 1st para. lines 1-4 and sec. 5.6 1st para. lines 1-3). However, Machal fails to teach surface that's especially made for online drawing/painting Apps (Artists need more arm and elbow room to draw, sketch, illustrate, paint, and et cetera; also making different sizes particularly for the cause of creating art). Varveris teaches surface that's especially made for online drawing/painting Apps (Artists need more arm and elbow room to draw, sketch, illustrate, paint, and et cetera; also making different sizes particularly for the cause of creating art) (col. 1 lines 21-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Machal with the wrapped stylus of Varveris because this combination would enhance the comfortability of the stylus during user input and interaction through providing a more comfortable wrapped wooden stylus.
Regarding claim 10, Machal teaches the Double Sided Art Stylus Gaming Wand (D.S.A.S.G.W.)(Fig. 10), is made that can detect/sensor the multi-function screen on any Smartphone, Tablet, and/or any multi-screen touch device (sec. 3.2 3rd para. lines 1-9). However, Machal fails to teach metallized tape/skin that can detect/sensor the multi-function screen on any Smartphone, Tablet, and/or any multi-screen touch device; and can be any color of metallic tape pattern designs of the device made is available in the metallized tape printed domain (Black, Green, Red, Blue, Bronze, Silver, and Gold, and et cetera); and all the invention's addendums. Ververis teaches metallized tape/skin that can detect/sensor the multi-function screen on any Smartphone, Tablet, and/or any multi-screen touch device (col. 1 lines 19-24 and col. 2 lines 15-39); and can be any color of metallic tape pattern designs of the device made is available in the metallized tape printed domain (Black, Green, Red, Blue, Bronze, Silver, and Gold, and et cetera); and all the invention's addendums (col. 1 lines 19-24 and col. 2 lines 15-39). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stylus of Machal with the wrapped stylus of Varveris because this combination would enhance the comfortability of the stylus during user input and interaction through providing a more comfortable wrapped wooden stylus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  

For the applicant’s convenience, the examiner has included the following template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner): 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Said Broome

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649